Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 1 of 9 PageID #: 151




                       Exhibit A
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 2 of 9 PageID #: 152




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------------x


 RHIAN TAYLOR,
                                                                                    STIPULATION AND
                                                            Plaintiff,
                                                                                    ORDER OF
                                   -against-                                        CONFIDENTIALITY

 THE CITY OF NEW YORK and JOSEPH BEY, Individually
 and as a Member of the New York Police Department,
                                                                                    18 CV 5500 (NG) (ST)
                                                           Defendants.

 ------------------------------------------------------------------------------x

                  WHEREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,

  the parties in the above-captioned action intend to produce certain documents that they deem

  to be confidential or otherwise inappropriate for public disclosure; and

                  WHEREAS, the parties will only produce these documents if appropriate

  protection for their confidentiality is assured; and

                  WHEREAS, good cause exists for the entry of an order pursuant to Rule 26(c)

  of the Federal Rules of Civil Procedure;

                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

 and among the attorneys for plaintiff and defendants, as follows:

                  1.       As used herein, “Action” shall mean the pending action between plaintiff

 and defendants captioned Taylor v. City of New York, 18 CV 5500 (NG)(ST).

                  2.       As used herein, “Confidential Materials” shall mean: (a) Queens County

 District Attorney’s Office personnel and disciplinary related records; (b) New York City

 Police Department personnel and disciplinary related records, and records of investigations

 regarding the conduct of Members of Service of the NYPD conducted by the NYPD, the
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 3 of 9 PageID #: 153




 Civilian Complaint Review Board, or other agencies; (c) plaintiff’s medical records; (d)

 plaintiff’s corrections records; (e) non-public criminal history; (f) Sensitive personal data such

 as addresses, phone numbers, social security numbers, dates of birth, arrest numbers, NYSID

 numbers, FBI numbers, or any other personal identifying information; (g) documents that the

 parties agree in writing should be designated “Confidential Materials” based on a good faith

 belief that they should be treated as “Confidential Materials;” (h) documents designated by

 the Court as confidential.

                3.      As used herein, “Producing Party” shall mean the party requesting that a

 particular document, materials, or the information contained therein be deemed confidential,

 and “Receiving Party” shall mean any party who is not the “Producing Party,” as defined herein

 for that document or materials.

                4.      The documents and information as defined in paragraph “2” shall not be

 deemed “Confidential Materials” to the extent, and only to the extent, that they: (a) are or were

 previously obtained by the Receiving Party from sources other than the Producing Party or, if

 obtained from the Producing Party, said documents are not subject to any pre-existing

 confidentiality order, or (b) are otherwise available from some third party or source other than

 the Producing Party.

                5.      In order to designate documents or other material as “Confidential”

 within the meaning of this Stipulation of Confidentiality and Protective Order, the Producing

 Party may affix the legend “Confidential” to the documents or material in a manner so as not

 to interfere with the legibility thereof, and/or may designate such documents by title, Bates

 number, or other method reasonably calculated to give notice of the confidentiality

 designation in a writing directed to all parties’ counsel. The Producing Party reserves the



                                                -2-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 4 of 9 PageID #: 154




 right to designate any document confidential pursuant to this agreement, if necessary, after

 production of such documents to the Receiving Party.

                6.      Inadvertent production of any document or information which is

 privileged, was prepared in anticipation of litigation, or is otherwise immune from discovery,

 shall not constitute a waiver of any privilege or of another ground for objecting to discovery

 with respect to that document, or its subject matter, or the information contained therein, or of

 the Producing Party’s right to object to the use of any such document or the information

 contained therein during any proceeding in this litigation or otherwise.

                7.      If the Receiving Party objects to the designation of any particular

 document as Confidential Material, the Receiving Party shall state such objection in writing to

 the Producing Party, and the parties shall in good faith attempt to resolve such objection. If the

 objection cannot be resolved among the parties, the Receiving Party, within 30 days of the

 initial objection, may request that the Court remove the designation. Any such materials or

 information shall remain Confidential until the parties resolve the objection or there is a

 resolution of the designation by the Court.

                8.      Counsel for a Receiving Party shall not disclose the Confidential Materials

 to any person other than a party, an attorney of record for that party, or any member of the staff

 of that attorney’s office, except under the following conditions:

                a.      Disclosure may be made for the purpose of preparing or presenting a

                        party’s claims or defenses in the Action.

                b.      Disclosure may also be made to an expert or consultant who has been

                        retained or specially employed by a party’s attorneys in anticipation of




                                                -3-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 5 of 9 PageID #: 155




                   litigation or preparation for trial of the Action, to a witness at a deposition

                   or in preparation for testimony at a deposition or trial, or to the Court.

             c.    Defendants’ attorneys may also disclose the Confidential Materials to the

                   New York City Police Department, the New York City Comptroller’s

                   Office, and the New York City Mayor’s Office, solely in connection with

                   the defense or settlement of this Action.

             d.    Disclosure of medical records deemed “Confidential” under this

                   Stipulation may also be made to any individual who provided the

                   treatment described in the records or to a member of the staff of the

                   hospital, doctor’s office, or medical provider where the treatment was

                   rendered.

             e.    Before any disclosure is made to a person listed in subparagraph (b)

                   above (other than to the Court), the Receiving Party’s counsel shall

                   provide each such person with a copy of this Protective Order, and such

                   person shall consent, in writing, in the form annexed hereto as Exhibit A,

                   not to use the Confidential Materials for any purpose other than in

                   connection with the prosecution, defense or settlement of the action

                   and not to make further disclosure of the Confidential Materials, except

                   in testimony taken in the action. The counsel for a Receiving Party

                   making such disclosure shall retain the signed consent and furnish a copy

                   to the Producing Party’s counsel upon request at a deposition or

                   immediately before trial, although the name of an expert that the




                                            -4-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 6 of 9 PageID #: 156




                        Receiving Party does not intend to call as a trial witness may be

                        redacted from such a consent before it is produced.

                9.      Plaintiff’s attorneys shall keep confidential for “attorney’s-eyes-only” the

 addresses, phones numbers, social security numbers, dates of birth, arrest numbers, NYSID

 numbers, FBI numbers, or any other personal identifying information, of civilian witnesses

 identified by the production of documents or otherwise identified in the course of this litigation.

 Such information shall be redacted by plaintiff’s attorneys from any documents or records that

 plaintiff’s attorneys or their law firm or agents shares with the plaintiff prior to sharing such

 documents or records with the plaintiff. Such information shall be used only by the attorneys or

 their law firm or agents for the purpose of communication with witnesses, or the service of

 subpoenas, and shall not be disclosed to plaintiff or any other persons, and such information shall

 not be included in documents publicly filed with the Court.

                10.     A party may designate deposition exhibits or portions of deposition

 transcripts as Confidential either by: (a) indicating on the record during the deposition that a

 question relates to Confidential Materials, in which event the reporter will bind the transcript of

 the designated testimony in a separate volume and mark it as “Confidential Information

 Governed by Protective Order;” or (b) notifying the reporter and all counsel of record, in writing,

 within 30 days of receipt of the transcript, of the specific pages and lines of the transcript that are

 to be designated “Confidential,” in which event all counsel receiving the transcript will be

 responsible for marking the copies of the designated transcript in their possession or under their

 control as directed by the designating party or that party’s counsel.

                11.     Any party seeking to file papers with the Court that incorporate

 Confidential Materials or reveal the contents thereof shall first give all other parties a reasonable



                                                 -5-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 7 of 9 PageID #: 157




 opportunity to review the Confidential Materials or confidential information that the party seeks

 to file. If the parties agree in writing to the public filing of the Confidential Materials or

 confidential information, such information will no longer be subjected to the instant protective

 order. If, however, after reviewing the Confidential Materials or information, any party believes

 that such documents or information should be filed under seal, that party shall, in accordance

 with the Local Rules and the Court’s individual practices, make an application to Court

 requesting that the Confidential Materials or confidential information be filed under seal. In any

 event, no materials shall be filed under seal unless the Court has issued an order approving the

 filing, in which event the filing shall follow the District Court rules applicable to filing under

 seal.

                12.    Nothing in this Stipulation shall be construed to limit the Producing

 Party’s use of its own Confidential Materials in any manner, or to limit the use of Confidential

 Materials or their contents to the extent that they are publicly available or have been provided to

 a party through other lawful means, such as a FOIL request.

                13.    This Stipulation shall be binding upon the parties immediately upon

 signature and shall be submitted to the Court for entry as an Order.

                14.    Within 30 days after the termination of this Action, including any appeals,

 the “Confidential Materials,” including all copies of such materials (other than the Court’s copies

 of such materials), shall be returned to the producing party’s attorneys or, upon the producing

 party’s consent, destroyed, and, upon request, all persons who possessed such materials shall

 verify their return or destruction by affidavit furnished to the producing party’s attorney; except

 that the receiving party’s attorney shall retain one copy of the Confidential Materials, and any

 Confidential Materials containing the receiving party’s attorney’s work product, so long as



                                                -6-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 8 of 9 PageID #: 158




 appropriate and reasonable safeguards (at least as stringent as those used to protect the Producing

 Party’s own information of like nature) are imposed to prevent the use of the Confidential

 Materials for any other purpose.

                15.     The Court shall have jurisdiction to enforce the terms of this protective

 order and any party may move the Court for expedited relief for an alleged breach of the terms

 of this protective order.

                16.     This Stipulation and Order of Confidentiality and Protective Order may

 be executed in counterparts (including emailed .pdf or facsimile), each of which will be deemed

 an original, and all of which, when taken together, will be deemed the complete agreement.

 Dated:         ___________, 2019
                New York, New York

 LAW OFFICES OF JOEL B. RUDIN, P.C.                    ZACHARY W. CARTER
 Attorneys for Plaintiff                               Corporation Counsel of the
 Carnegie Hall Tower                                      City of New York
 152 West 57th Street, Eighth Floor                    Attorney for Defendants City of New York
 New York, New York 10019                                 and Detective Bey
                                                       100 Church Street, Room 3-219
                                                       New York, New York 10007
 By: ______________________________             By:    ___________________________________
     HARAN TAE                                         PHILIP R. DePAUL
                                                       Senior Counsel




                                                       SO ORDERED:



                                                       HON. STEVEN L. TISCIONE
                                                       UNITED STATES MAGISTRATE JUDGE

                                                       Dated: _______________, 2019




                                               -7-
Case 1:18-cv-05500-KAM-ST Document 19-1 Filed 04/30/19 Page 9 of 9 PageID #: 159




                                          EXHIBIT A

 The undersigned hereby acknowledges that (s)he has read the Stipulation and Order of

 Confidentiality entered in the United States District Court for the Eastern District of New York

 dated _____________________, in the action entitled Taylor v. City of New York, 18 CV 5500

 (NG)(ST), and understands the terms thereof.        The undersigned agrees not to use the

 Confidential Materials defined therein for any purpose other than in connection with the

 prosecution of this case, and will not further disclose the Confidential Materials except in

 testimony taken in this case.



        _________________________                   ______________________________

                        Date                                       Signature



                                                    ______________________________

                                                                   Print Name



                                                    ______________________________

                                                                   Occupation




                                              -8-
